  Case 1:17-cv-07599-RA-GWG Document 175 Filed 05/06/20 Page 1 of 2




                                      +1-212-474-1596

                                     korsini@cravath.com



                                                                              May 6, 2020

                 Re: Turner Network Sales, Inc. v. DISH Network L.L.C.
                           Case No. 17-CV-7599 (S.D.N.Y.)

Dear Judge Abrams:

                I represent Plaintiff Turner Network Sales, Inc. (“Turner”) in the above-
entitled action and write on behalf of both Turner and Defendant DISH Network L.L.C.
(“DISH” and, together with Turner, the “Parties”).

               On April 10, 2020, counsel for DISH wrote on behalf of the Parties to
confirm that the hearing on Turner’s Daubert motions originally scheduled for
April 13, 2020, would be rescheduled to a later date when counsel could appear in person
to argue the motions. The Parties advised the Court that they intended to propose a date
for an in-person hearing later in April, when there would hopefully be more clarity
regarding the COVID-19 crisis.

                In light of the continuing uncertainty regarding COVID-19, the Parties
respectfully suggest, subject to the Court’s convenience, that argument of Turner’s
Daubert motions be rescheduled to the last week of June. If the Court is amenable to
such an approach, the parties jointly request that the hearing be held by videoconference.
Of course, if circumstances change and permit in person attendance, the Parties and the
Court can also discuss that approach at the appropriate time.

               We thank the Court for its understanding under the current circumstances
and hope all of the Court’s staff is safe and well.

                                                        Respectfully,



                                                        Kevin J. Orsini
  Case 1:17-cv-07599-RA-GWG Document 175 Filed 05/06/20 Page 2 of 2




Hon. Ronnie Abrams
   United States District Court
      Thurgood Marshall Courthouse
          40 Foley Square
              New York, New York 10007

via ECF

Copies to:
Counsel via ECF




                                         2
